DETAILED ACTION
	This office action is in response to the application filed on April 15, 2019, an interview conducted on November 1, 2021, and the preliminary amendment filed on November 4, 2021. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 has been considered by the examiner.


Drawings
The drawings were received on November 4, 2021.  These drawings are acceptable.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a transient response circuit of a switching regulator comprises:
wherein the gating signal comprises a ramp signal and a flat-wave signal; a comparison module, comprising: a positive phase input terminal, connected to the first acquisition module, and configured to receive the acquisition signal; a first negative phase input terminal, connected to the second acquisition module, and configured to receive the gating signal; a second negative phase input terminal, connected to the third acquisition module, and configured to receive the feedback signal; a comparison output terminal; wherein the comparison module compares a superposed signal of the flat-wave signal or the ramp signal and the feedback signal with the acquisition signal, and configured to output a comparison signal via the comparison output terminal; a plurality of pulse width modulation modules configured to receive the comparison signal and generate a control signal of corresponding duty cycle based on the comparison signal so as to control the first MOS transistor and the second MOS transistor; wherein the second acquisition module outputs the ramp signal when the acquired output signal is greater than a preset value, and outputs the flat-wave signal when the output signal is less than the preset value; or when the working current obtained from the main circuit is greater than a preset value, a ratio of the feedback signal output from the third acquisition module to the working current of the main circuit is 1; and when the working current obtained from the main circuit is less than the preset value, a ratio of the feedback signal output from the third acquisition module to the working current of the main circuit is less than 1.
Dependent claims 2-9 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708. The examiner can normally be reached Monday - Friday 6A-6P CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 


/David A. Singh/Examiner, Art Unit 2838  

/JUE ZHANG/Primary Examiner, Art Unit 2838